Case 4:17-cv-00427-DCB Document115 Filed 07/05/19 Page 1of8

IN THE UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

 

 

 

 

Vi Fitep LODGED
FOR THE DISTRICT OF ARIZ RECEIVED COPY
EDWARD J. GLADNEY, ) JUL = 5 2019
Plaintiff, )
CLERK U S DISTRICT COURT
BY DISTRICT OF ARIZONA DEPUTY
Vv. ; ) CIVIL NO. : 17-cv-427-DCB

THE UNITED STATES )
OF AMERICA, )
Defendant. )

PLAINTIFF’S RESPONSE TO DEFENDANT’S CROSS-MOTION IN
OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT,
OR ALTERNATIVELY, MOTION TO STAY UNDER FEDERAL RULES
OF CIVIL PROCEDURE, 56(d)

Plaintiff Edward J. Gladney, submits this response to the Defendant’s
Cross-motion in opposition to Plaintiffs Motion For Summary Judgment. Plaintiff
also requests to stay these proceedings due to questionable, or otherwise a failure
on behalf of the Defendant to adhere to this Court’s Discovery Order concerning
production. (See Doc. #73, and Exbt. #13).

I. PLAINTIFF SHOULD BE GRANTED SUMMARY JUDGMENT

“The Plaintiff should be entitled to Summary J udgment, as a matter of law, on
her negligence claims of “failure to monitor”, and “failure to adequately staff the .
housing unit”. (See SAC).

The Defendant has misconstrued Plaintiff's pointed Memorandum of Law in

support of summary judgment. In support of summary judgment for the Plaintiff,

 
Case 4:17-cv-00427-DCB Document 115 Filed 07/05/19 Page 2 of 8

the Plaintiff included the following Statements of Undisputed Facts: (1) There was
only one housing unit officer on duty instead of two as required (PSOUF #3). (2)
There is no video footage whatsoever concerning the incident when it is mandated
that sexual abuse data shall be preserved for at least 10 years (POSUF #10, #12,
#13, and #26). (3) Defendant had reason to know and/or should have known of an .
elevated risk of harm to the Plaintiff because Defendant knew that the Plaintiff was
transgender and USP Tucson specialized in the management of those
high-security-level sex offenders, including Plaintiff (POSUF #18, #24, and #25).
(4) The Defendant breached his duty of care by violating a Federal statute and at
least two internal Program Statements (PSOUF #14, #15, #16, and #17). The
Defendant abused the “preponderance of the evidence” standard in determining
whether Plaintiff's sexual assault “allegation” was substantiated (PSOUF #8, #9,
#22, #23). (5) The Plaintiff was injured as detailed in Plaintiff's Sworn Declaration
and Oral Deposition Testimony (PSOUF #19 - #21, Decl. of Gladney #24 -#32).
Not only has Plaintiff established all of the elements of negligence under
Arizona law, but the Plaintiff has proven other forms of negligence: Gross
Negligence and Negligence Per Se. Under Arizona law, a person acts with gross
negligence if “he acts or fails to act when he knows or has reason to know facts
which would lead a reasonable person to realize that his conduct not only creates
an unreasonable risk of harm to others, but also involves a high probability that
harm will result”. Walls v. Ariz. Dept. of Public Safety, 826 P.2d 1217, 1221, 170

Ariz. 591, 595 (Ct. App. 1991).

 

 
 

Case 4:17-cv-00427-DCB Document 115 Filed 07/05/19 Page 3 of 8

Negligence per se allows a court to find civil liability in a statute that does not
already provide for it. See Prosser & Keeton on The Law of Torts 36, at 220-21
(5" ed. 1984). In Arizona, even a violation of a Federal statute will support a
negligence per se claim. Martin v. Schroeder, 209 Ariz. 531, 537, 105 P.3d 577,
583 (App. 2005). Under a negligence per se theory, a statute enacted for the
protection and safety of the public may establish both the existence of a legal duty
and the standard of care, such that a violation of the statute satisfies both elements
as a matter of law. See Good v. City of Glendale, 150 Ariz. 21 8, 722 P.2d 386, 389
(Ariz. Ct. App. 1986). In the event that the Court may find that the Plaintiff has not
established duty, breach, or gross negligence, the Plaintiff contends that
Negligence per se should appropriately compensate those elements.

As to the element of causation, a defendant’s action or inaction “is the actual
cause of the injury only if the injury would not have occurred ‘but for’ that
conduct”. White v. Roper, 901 F.2d 1501, 1505 (9" Cir. 1990). “The requisite
causal connection can be established not only by some kind of direct personal
participation...but also by setting in motion a series of acts by others which the
actor knows or reasonably should know would cause others to inflict the
constitutional injury”. Jonson v. Duffy, 588 F.2d 740, 743-44 (9 Cir. 1978),
Circumstantial evidence, expert testimony, or common knowledge may provide a
basis from which the causal sequence may be inferred. Rovegno v. San Jose
Knights of Columbus Hall Association, 1930, 108 Cal. App. 591, 291 P. 848.
(“Prisons are dangerous places, and require rigorous security measures to insure

inmate and staff safety. Restricting inmate movement, and knowing where inmates

 
Case 4:17-cv-00427-DCB Document 115 Filed 07/05/19 Page 4 of 8

are at any point in time are integral components of providing for inmate and staff
security.”). Rose v. Carey, 2008 U.S. Dist. LEXIS 74544, 2008 WL 4443229, #5
(S.D. Ind. 2008).

Moreover, “...the risk of harm from inmates being in a housing unit to which
they are not assigned is self-evident... it constitutes a security issue for both
inmates and staff’. (Officer was not immune for conduct that “runs contrary to
common sense...”). Sepulveda v. Ramirez, 967 F.2d 1413, 1416 (9% Cir. 1992).

The injury that occurred to Plaintiff in her assigned housing unit by the
out-of-bounds assailant, was precisely the sort of incident that proper care on the
part of the Defendant was intended to prevent. Louisville Trust Co. v. Morgan,
1918, 180 Ky. 609, 203 S.W. 555; Kohn v. Clark, 1912, 236 Pa. 18, 84 A. 692.
The Plaintiff has proven causation.

The Plaintiff has discovered that the original statements given to BOP
Officials made by the Plaintiff is different than what the agency has documented.
The Plaintiff asserts the Defendant omitted pertinent details of the Plaintiff s
original statements, and fabricated Plaintiffs records to a degree which is
consistent with conducting a sham investigation and litigation fraud. (See Decl. of
Gladney #24 - #32), and Exbt. #20). The Plaintiff cannot ascertain when or who
modified, or otherwise fabricated her statements, but the Plaintiff asserts the
statements within her BOP records are false compared to Plaintiff’s original
statements regarding the sexual assault. (In a typical “sham investigation”,
investigators “fabricate, ignore, or misrepresent evidence, or the investigation is

circumscribed so that it leads to the desired outcome.”). Harden v. Marion County

 
 

Case 4:17-cv-00427-DCB Document 115 Filed 07/05/19 Page 5of 8

Sheriff's Dept., 799 F.3d 864. Further, the Plaintiff has pointed other (clearly)
falsified documents. (See Decl. In Opp. #3, and #4). The Plaintiff has also pointed
to a subsequent sham investigation/disciplinary investigation which was used as a
convenient ruse in an attempt to silence the Plaintiff by ultimately transferring her
to an institution not congruent with her safety and security needs, and where the
officers there unlawfully placed the Plaintiff on “Alternative Clothing and Linen
Status”, seizing all of her personal belongings for 1 week. (See PSOUF #43 -#59,
and Gladney v. U.S., et. Al; Case #1:18cv293). Taking this factual evidence into
account, the Plaintiff contends the doctrine of Res ipsa loquitur should apply.

Moreover, Plaintiff's past and ongoing symptoms have been consistent with
severe rape trauma: Nightmares, flashbacks, anxiousness, insomnia, and
depression. (See Exbt. #26, pp. 9-12) and (PSOUF #20, Decl. of Gladney, #38,
#39, #59, and #60).

The Plaintiff objects to any reference to her criminal and prison disciplinary on
the grounds that neither is relevant, and any possible probative value is far
outweighed by its prejudicial effects. (PSOUF #43 - #59, and PSODF #9, and #10).
Plaintiff further objects to the use of her psychological assessment (conducted, or
otherwise created over six years ago) for the reasons declared in Plaintiff's
‘Declaration In Opposition, and Statement of Disputed Facts. (See Decl. In Opp. #3
and PSODF #10).

II. CONCLUSION
At the summary judgment stage, the “requisite degree of proof necessary to

establish a prima facie case...is minimal and does not even need to rise to the level

 
 

Case 4:17-cv-00427-DCB Document 115 Filed 07/05/19 Page 6 of 8

of a preponderance of the evidence”. Lyons v. England, 307 F.3d 1092, 1112 (9
Cir. 2002). The Plaintiff has presented sufficient evidence that would allow the
Court to find summary judgment in the Plaintiff's favor. Anderson v. Liberty
Lobby, Inc., 477 U.S. 254, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986). Based on the
Defendant’s knowledge of particular risks to a particularly vulnerable class of
inmates to which Plaintiff undoubtedly belonged, and based on the institution’s
expertise, prior experiences, and from it’s own policies and practices designed to
address such risk, the Defendant should be held liable in this case.

Ill. PRAYER

The Plaintiff prays that the truth and justice will ultimately prevail in this
unfortunate case. The outcome in favor of the victim in this case will assist with
healing throughout her lifetime and would have good ramifications for society.
IV. STAY OF PROCEEDINGS

In the event that the Court conclude that Plaintiff has not proven duty or
breach, the Plaintiff hereby requests the Court to stay these proceedings under
F.R.Civ.P., 56(d) to allow further discovery of Defendant’s policies and practices
that existed on May 19, 2016.

After reviewing limited discovery, Plaintiff recollected Lt. Vandever asking
the Plaintiff whether or not Officer B. Westling reviewed a housing unit inmate
roster when he (assailant) bypassed him. Additionally, Defendant’s Statement Of
Facts Exhibit #2 - Attachment I (which is Memorandum For Dan Joslin, the
Assistant Director of Human Resources Management Division) states:

“...regarding Bureau of Prisons staff, a second officer is required on all shifts, in

 
Case 4:17-cv-00427-DCB Document 115 Filed 07/05/19 Page 7 of 8

each housing unit...Thus the 2013 staffing guidelines have been updated...”. This
contradicts Defendant’s Statement of Fact.

Likewise, the Defendant’s disclosure of Court Ordered Production (Exbt. #13)
is in tension with the Court’s in camera findings of those documents. (Doc. #73).
As a note, BOP Program Statement #5500.14 was produced before Plaintiffs
motion to compel. (See Exbt. #28). The Plaintiff sought discovery of the
“Supplement” to #5500.14, which was #5500.14B, Defendant appears to have
submitted substantial content from #5500.14 as apparent “filler”, throughout their
briefings. Therefore, due to questionable production, the Plaintiff requests a stay of

approximately 30 days, if this Court were to determine duty and breach has not

      

 

 

been established.
Respectfully Submitted,
DATED: June 1%, 2019 Six LA Xfbbey
| Edward J. Gladney, ssoi-279
. USP Coleman II .
P.O. Box 1034

Coleman, FL 33521

 
Case 4:17-cv-00427-DCB Document 115 Filed 07/05/19. Page 8 of 8

»

Certificate of Service

I hereby certify that a copy of the foregoing document was mailed
this Tul, 1% aore (month, day, year) to:
Name: Achael A. Amie:

   

 
